Name: Council Regulation (EEC) No 152/88 of 18 January 1988 fixing, for 1988, the quota applicable to imports into Portugal of maize starch from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: plant product;  international trade;  Europe;  foodstuff
 Date Published: nan

 No L 18/ 1 22. 1 . 88 Official Journal - of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 152/88 of 18 January 1988 fixing, for 1988 , the quota applicable to imports into Portugal of maize starch from the Community as constituted on 31 December 1985 whereas the 1988 quota should therefore be fixed on the basis of the rate of importation during the last two years, as increased by 10 % , HAS ADOPTED THIS REGULATION : Article 1 The quota for 1988 which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession, apply to imports of maize starch from the Community as consti ­ tuted on 31 December 1985 is hereby fixed at 1 694 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 29 of the Act of Accession , the Portuguese Republic may, during the first stage, main ­ tain quantitative restrictions in the form of quotas on imports of maize starch from the Community as consti ­ tuted on 31 December 1985 ; Whereas imports of maize starch from the Community during 1986 and in the first half of 1987 have far exceeded the quotas fixed for those years without the Portuguese market having been disturbed as a result ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1988 . For the Council The President I. KIECHLE